In an action, inter alia, to recover damages for fraud and unjust enrichment, the defendants appeal from an order of the Supreme Court, Nassau County (Joseph, J.), entered September 22, 2000, which granted the plaintiffs’ motion for class certification pursuant to CPLR article 9.
Ordered that the order is affirmed, with costs.
CPLR article 9, which authorizes class action suits in New York, and sets forth the criteria to be considered in granting class action certification, is to be liberally construed (see, Liechtung v Tower Air, 269 AD2d 363; Lauer v New York Tel. Co., 231 AD2d 126, 130; Friar v Vanguard Holding Corp., 78 AD2d 83, 91). The determination to grant class action certification rests in the sound discretion of the Supreme Court, “and any error should be resolved in favor of allowing the class action” (Liechtung v Tower Air, supra, at 364; Lauer v New York Tel. Co., supra; Friar v Vanguard Holding Corp., supra, at 100). Contrary to the defendants’ contention, the Supreme Court providently exercised its discretion in determining that the statutory criteria set forth in CPLR 901 was satisfied, and that class certification was warranted (see, Liechtung v Tower Air, supra; Lauer v New York Tel. Co., supra; Branch v Crabtree, 197 AD2d 557; Super Glue Corp. v Avis Rent A Car Sys., 132 AD2d 604; Friar v Vanguard Holding Corp., supra). Friedmann, J. P., Smith, Adams and Cozier, JJ., concur.